Mr. Justice Bailey
delivered the opinion of the court:
This case was tried below* and argued here in connection with case No. 7611, Charles A. Silford and August Muntzing, Appellants, v. W. S. Stratton, Appellee, just decided* The proofs and pleadings- are substantially alike in both -cases. The conclusion in No. -7611 -is decisive of and determines the matters at issue in this case, and requires an affirmance of the judgment. - .. Judgment affirmed.
Chief Justice Musser and Mr. Justice White concur.